NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50112

                Plaintiff-Appellee,
                                                D.C. No.
 v.                                             CR 18-00240-PSG

RAYVON HEARNS,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                        for the Central District of California
                   Phillip S. Gutierrez, District Judge, Presiding

                          Submitted November 20, 2020**
                              Pasadena, California

Before: CALLAHAN and BUMATAY, Circuit Judges, and PRESNELL,***
District Judge.


      Rayvon Hearns appeals his conviction following a bench trial for being a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gregory A. Presnell, United States District Judge for
the Middle District of Florida, sitting by designation.
felon in possession of a firearm with ammunition, in violation of 18 U.S.C. §

922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

   I.      Hearns’ Motion to Suppress

        Hearns challenges the district court’s denial of his motion to suppress the

firearm and ammunition. We review a district court’s denial of a motion to

suppress de novo and factual findings for clear error. United States v. Lustig, 830

F.3d 1075, 1079 (9th Cir. 2016). We review a reasonable suspicion determination

de novo and “findings of historical fact for clear error and giv[e] ‘due weight to

inferences drawn from those facts by resident judges and local law enforcement

officers.’” United States v. Cotterman, 709 F.3d 952, 968 (9th Cir. 2013) (en banc)

(quoting Ornelas v. United States, 517 U.S. 690, 699 (1996)). “The determination

of whether a seizure exceeded the bounds of [an investigatory] stop and became a

de facto arrest is reviewed de novo.” United States v. Edwards, 761 F.3d 977, 981

(9th Cir. 2014) (brackets in original) (quoting United States v. Miles, 247 F.3d

1009, 1012 (9th Cir. 2001)).

        Hearns argues that the physical evidence should have been suppressed

because the anonymous 911 call did not provide the arresting officers with

reasonable suspicion. Whether a police officer possesses a reasonable suspicion to




                                           2                                    19-50112
initiate a Terry stop1 depends “upon both the content of the information possessed

by police and its degree of reliability.” Navarette v. California, 572 U.S. 393, 396–

97 (2014) (quoting Alabama v. White, 496 U.S. 325, 330 (1990)). Where an officer

relies on an anonymous tip in making a stop, the tip must demonstrate “sufficient

indicia of reliability” to support a reasonable suspicion. Id. at 397 (quoting White,

496 U.S. at 327). The 911 call here demonstrated “sufficient indicia of reliability”

because it: (1) was based on eyewitness knowledge; (2) was made

contemporaneously with the incident given the caller’s real-time description of

Hearns’ location; (3) was made using a 911 emergency system capable of

recording and tracing the call; (4) described ongoing and dangerous conduct; and

(5) provided detailed information regarding Hearns’ description and location which

was corroborated by the officers’ observations. See id. at 399–402; Florida v. J.L.,

529 U.S. 266, 271 (2000). Therefore, the 911 call provided the officers with

reasonable suspicion to detain Hearns.

      Hearns argues in the alternative that even if the officers had reasonable

suspicion, their actions converted the stop into an arrest for which they lacked

probable cause. This Court considers the totality of the circumstances in


1
  According to Terry v. Ohio, the “Fourth Amendment permits brief investigative
stops . . . when a law enforcement officer has ‘a particularized and objective basis
for suspecting the particular person stopped of criminal activity.’” Navarette v.
California, 572 U.S. 393, 396 (2014) (quoting United States v. Cortez, 449 U.S.
411, 417–18 (1981)).

                                          3                                    19-50112
determining if or when an investigatory stop became an arrest. Washington v.

Lambert, 98 F.3d 1181, 1185 (9th Cir. 1996). That includes:

         [B]oth the intrusiveness of the stop, i.e., the aggressiveness of the
         police methods and how much the plaintiff’s liberty was restricted . . .
         and the justification for the use of such tactics, i.e., whether the officer
         had sufficient basis to fear for his safety to warrant the intrusiveness
         of the action taken.

Id. (citations omitted). While the officers’ display of their firearms and handcuffing

of Hearns were intrusive measures not normally part of a Terry stop, they did not

convert the stop into an arrest. See id. at 1188–89. Based on the 911 call, the

officers had a reasonable suspicion that Hearns was armed at the time of the arrest

and had recently “waved around” his firearm in a public setting. Brandishing a

firearm, unprovoked, in a public setting, is highly threatening behavior which

justified the intrusive and precautionary procedures taken by the officers. These

measures, therefore, did not convert Hearns’ stop into an arrest. See Edwards, 761

F.3d at 982.

   II.      The District Court’s Rehaif Error

         As a preliminary matter, the Government requests on appeal that we take

judicial notice of Hearns’ state court conviction records in considering Hearns’

Rehaif claim. (Doc. 26). Although we generally do not consider facts outside the

trial record, we “may take notice of proceedings in other courts, both within and

without the federal judicial system, if those proceedings have a direct relation to



                                              4                                     19-50112
matters at issue.” United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007)

(citation omitted). We review this request for plain error because Hearns did not

object to the absence of the records at trial. Id. Because the records are the proper

subject of judicial notice and declining to take judicial notice would “merely be

delaying the inevitable,” the Court grants the Government’s uncontested motion.

See id.

      No plain error resulted from the indictment’s failure to allege and the district

court’s failure to find the knowledge element of a prosecution under 18 U.S.C. §

922(g) as established in Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019)

(holding that the government “must prove both that the defendant knew he

possessed a firearm and that he knew he belonged to the relevant category of

persons barred from possessing a firearm.”). This Court reviews for plain error an

insufficient indictment and an incorrect legal standard claim2 raised for the first

time on appeal. United States v. Johnson, 2020 WL 6268027, at *3 (9th Cir. 2020).

Under plain error review, relief is not warranted unless “(1) there was an error, (2)

the error is clear or obvious, (3) the error affected [the defendant’s] substantial



2
  Hearns frames his argument as a “sufficiency of the evidence” claim. This Court
recently held in United States v. Johnson, --- F.3d ---, 2020 WL 6268027 (9th Cir.
2020) that an identical claim was “best understood not as a challenge to the
sufficiency of the evidence, but rather as a claim that the district court applied the
wrong legal standard in assessing his guilt—specifically, by omitting the
knowledge-of-status element now required under Rehaif.” Id. at *3.

                                           5                                     19-50112
rights, and (4) the error seriously affected the fairness, integrity, or public

reputation of judicial proceedings.” Id. (citing United States v. Benamor, 937 F.3d,

1182, 1188 (9th Cir. 2019)).

      Hearns has not satisfied the fourth prong of the plain error standard, which

requires him to “offer a plausible basis for concluding that an error-free retrial

might end more favorably.” Id. at *4; see also Benamor, 937 F.3d at 1189. The

record on appeal indicates that Hearns had two previous felony convictions for

which he was sentenced to concurrently serve sixteen months of imprisonment on

one count and three years on the other and actually served at least two years in

prison on those convictions. See Johnson, 2020 WL 6268027, at *5 (holding that

we may “review the entire record on appeal—not just the record adduced at trial”).

Since this evidence would establish Hearns’ knowledge of his status as a convicted

felon, he cannot show that an error free retrial would end more favorably.

Accordingly, the error did not seriously affect the fairness, integrity, or public

reputation of the judicial proceeding.

                                                                          AFFIRMED.




                                            6                                     19-50112